Exhibit 10.2

COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

This is the Compensation Plan (the “Plan”) for Non-Employee Directors (each a
“Non-Employee Director”) of Nektar Therapeutics (the “Company”). This Plan is
effective immediately following the Annual Meeting of the Stockholders to be
held on June 1, 2006. The terms and conditions of the Plan are described below:

 

  •   An annual retainer of $25,000 for serving on the Board of Directors,
payable in equal quarterly installments;

 

  •   An annual retainer of $7,500 for serving on the Company’s Audit Committee,
payable in equal quarterly installments;

 

  •   An annual retainer of $5,000 for serving on a any other committee of the
Board, payable in equal quarterly installments;

 

  •   An annual retainer of $7,500 for serving as the Chair of the Company’s
Audit Committee, payable in equal quarterly installments;

 

  •   An annual retainer of $5,000 for serving as Chair of any other committee
established by the Board of Directors, payable in equal quarterly installments;

 

  •   If a Non-Employee Director attends more than four (4) regularly scheduled
board meetings and four (4) telephonic board meetings, such Non-Employee
Director shall receive an additional $1,000 per telephonic meeting and $2,000
for attending a board meeting in person;

 

  •   If a Non-Employee Director attends more than four (4) regularly scheduled
committee meetings and four (4) telephonic committee meetings, such Non-Employee
Director shall receive an additional $500 per telephonic meeting and $1,000 for
attending a committee meeting in person;

 

  •   Each Non-Employee Director shall be reimbursed for customary expenses for
attending Board of Director, committee and stockholder meetings;

 

  •  

In September of each year, each Non-Employee Director shall receive equity
compensation composed of (i) fifty percent (50%) stock options at an exercise
price equal to the closing price of the Company’s common stock as reported by
the Nasdaq National Market on the grant date and (ii) fifty percent
(50%) restricted stock unit awards, each under the Company’s 2000 Equity
Incentive Plan. This annual equity compensation award will be based on the
approximate aggregate value of the median equity compensation for non-employee
directors of comparable companies as determined annually by the Board of
Directors in consultation with its professional advisors. For purposes of the
foregoing, the value of stock options will be determined based on the
Black-Scholes valuation

 

1



--------------------------------------------------------------------------------

 

methodology and the value of restricted stock units will be based on the value
of the Company’s common stock on the grant date; and

 

  •   Non-Employee Directors are also eligible for discretionary grants of
options or restricted stock units under the Company’s 2000 Equity Incentive
Plan. All Non-Employee Directors recognize and acknowledge that they are not
entitled to any future grants pursuant to the Company’s 1997 Non-Employee
Director Stock Option Plan.

Options granted to a Non-Employee Director for their service on the Board of
Directors shall vest monthly over a period of one year. Restricted stock unit
awards granted to a Non-Employee Director shall vest monthly over a period of
one year. The exercise price of options granted to a Director shall be equal to
100% of the fair market value of the Company’s common stock on the grant date.
The term of options granted to a Non-Employee Director is eight years. In the
event of a change of control, the vesting of each option or restricted stock
unit award shall accelerate in full as of the closing of such transaction.

 

2